oO Ss DH A BR WH Be

“NM BM NY NY NY NY NY NY DB He RH eye eR Be i ee oe
oo =] nN Ln & tad ko — oS \o oo ~] ao LA Lh ae) Bo — 3S

Case 3:18-cv-02409-BEN-DEB Document 54 Filed 07/07/20 on 633 oe 1of1

fico

Eb ht io

 

 

 

 

 

JUL = '7 2020 |
CLERK US DIST alc? GOUAT
wr AT CALIFORNIA
SOUTHERN BBG mee SORNA
(am

UNITED STATES DISTRICT COURT
~ SOUTHERN DISTRICT OF CALIFORNIA

INDECT USA CORP, | Case No.: 3:18-cv-02409-BEN-DEB
Plaintiff, |
aintift,| ORDER GRANTING MOTION FOR
Ve , SUBSTITUTION OF COUNSEL
PARK ASSIST, LLC, | |
. Defendant. |

 

The request for substitution of counsel (Docket No, 53) is GRANTED. Tod M.
Melgar of Phillips Nizer LLC is substituted as Defendant’s counsel in place of Sills
Cummis & Gross P.C., Scott D. Stimpson and Steven Z. Luksenberg. The clerk is
directed to make this change in the docket.

IT IS SO ORDERED.

ated” Ze 2020

    

a states District Judge —

3:18-cv-02409-BEN-DEB

 

 

 

 

 
